DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and by dependency, claims 2-6), and claim 7 (and by dependency claims 8-12) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. For more information and guidance, see 164.08(a)  Single Means Claim [R-11.2013] A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. In this case, the claim recites a single structure where it covers every conceivable structure for achieving the stated property (result) while the specification discloses at most only those known to the inventor. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 13, 19 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite one or more circuits/ or processors/ CRM/ memory to determine one or more diagnostic processes based, at least in part, on one or more neural networks used to identify one or more medical images. In particular, a person can look at an image of a clearly broken leg and decide whether a leg looks broken or not. The limitation of “determine” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
Claims 2, 8, 14, 20 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the one or more circuits are further to determine one or more object types represented in the one or more medical images, and to determine the one or more diagnostic processes based at least in part upon the one or more object types. Again, a person can look at a broken leg or arm and tell if it is a broken leg or arm and might need a closer up image, etc.. Claims 5, 11, 17, 23, and 29 which will provide results of the one or more diagnostic processes as the results are received from individual diagnostic processes could just be a verbal opinion of the user. 
The limitations of determining, calculating, and guiding, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claims 1, 7, and 25 only recite these additional elements – a processor, a circuit, a memory. These components are recited at a high-level of generality (i.e., as a generic device and controller) such that it amounts no more than mere instructions to apply the exceptions using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In particular, there is no 
Claims 6, 12, 18, 24, and 30 are configured to cause data for the one or more medical images to be stored to a shared memory, and wherein the one or more diagnostic processes are to access the data from the shared memory. As storing is considered an insignificant extra solution activity, storing is well-understood, routine, and conventional and therefore is not sufficient to overcome the Alice rejection.
Claims 3, 4, 9, 10, 15, 16, 21, 22, 27 and 28 are NOT rejected under 35 USC 101, as these claims appear to have significantly more, and amount to more than is reasonable to be explained by mental processes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 7, 8, 11, 12, 13, 14, 17, 18, 19, 20, 23, 24, 25, 26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katouzian et al. (US 20190392547 A1).
Regarding claims 1, 7, 13, 19, and 25, Katouzian et al. disclose a processor, a system, a method, machine readable medium having stored thereon a set of instructions, and medical image analysis system comprising: one or more circuits to determine one or more diagnostic processes based, at least in part, on one or more neural networks (convolutional neural network, [0055], [0068], [0069]) used to identify one or more medical images (“Thus, the illustrative embodiments provide mechanisms for selecting an appropriate medical image processing pipeline to be applied to one or more medical images in medical data associated with a patient. The selection of the medical image processing pipeline from a repository of such pipelines is based on machine learning of the characteristics of the medical images that are the target of the processing. These characteristics are extracted, by the various subsystems of the illustrative embodiments, from textual content associated with the medical images, metadata associated with the medical images, and/or analysis of the features of the medical images themselves. A machine learning model is provided that evaluates the evidence extracted by these various subsystems to determine probability scores associated with candidate pipelines indicative of a probability that the corresponding pipeline is an appropriate pipeline to perform a desired analysis of the medical image(s) and provide a desired result to a requesting user. These probabilities may be based on characteristics such as the modality of the medical image, the mode, the view, the organ(s)/anatomical structure(s), and the like. The probabilities may be used to rank pipelines relative to one another and then select one or more of these pipelines which are then applied to the medical image data to generate results that are returned to the requesting user via the computing device. Thus, rather than having to have a user specify which pipeline to utilize, which may be erroneous, and being limited to a single pipeline specifically configured for a particular medical imaging technology, the illustrative embodiments provide mechanisms for automatically selecting from a vast repository of pipelines, which 

Regarding claims 2, 8, 14, 20, and 26, Katouzian et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 1, 7, 13, 19, and 25. Katouzian et al. further disclose wherein the one or more circuits are further to determine one or more object types represented in the one or more medical images, and to determine the one or more diagnostic processes based at least in part upon the one or more object types (ultimate goal of these sub-systems is to identify evidence coming from the analysis of medical data by these sub-systems that relates to features of the medical image including, for example, image dimensionality, image modality, image modality mode, image modality view, imaging body part, imaging organ(s) or other anatomical structure(s), and targeted disease(s) or abnormality/abnormalities, [0020], After identifying such evidence coming from the various sub-systems, the mechanisms of the illustrative embodiments determine what medical image analysis pipeline to utilize to process the medical image, so as to assist the medical professional, [0021],  from an evaluation of these portions of evidence, it can be determined that the imaging organ(s) characteristic of the medical image(s) is the cardiac region of the chest, which may indicate a particular disease specific imaging pipeline to utilize to further process the medical image(s) in the retrieved medical data, [0054], probabilities may be based on characteristics such as the modality of the medical image, the mode, the view, the organ(s)/anatomical structure(s), and the like, automatically selecting from a vast repository of pipelines, which pipeline(s) are the most appropriate to process a medical image to provide a desired result, [0090]).

Regarding claims 5, 11, 17, 23, and 29, Katouzian et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 1, 7, 13, 19, and 25. Katouzian et al. further disclose the one or more circuits are further to provide results of the one or more diagnostic processes as the results are received from individual diagnostic processes (The corresponding disease specific imaging pipeline 140 is then applied 150 to generate results 116 of processing the medical image(s) of the medical data 118 which may then be returned to the user 112 as part of the results corresponding to the requested medical data access and processing, [0056]).

Regarding claims 6, 12, 18, 24 and 30, Katouzian et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 1, 7, 13, 19, and 25. Katouzian et al. further disclose the one or more circuits are further to cause data for the one or more medical images to be stored to a shared memory, and wherein the one or more diagnostic processes are to access the data from the shared memory (“The cognitive system 300 is implemented on one or more computing devices 304A-D (comprising one or more processors and one or more memories, and potentially any other computing device elements generally known in the art including buses, storage devices, communication interfaces, and the like) connected to the computer network 302. For purposes of illustration only, FIG. 3 depicts the cognitive system 300 being implemented on computing device 304A only, but as noted above the cognitive system 300 may be distributed across multiple computing devices, such as a plurality of computing devices 304A-D. The network 302 includes multiple computing devices 304A-D, which may operate as server computing devices, and 310-312 which may operate as client computing devices, in communication with each other and with other devices or components via one or more wired .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, 15, 16, 21, 22, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katouzian et al. (US 20190392547 A1) as applied to claims 1 above, further in view of Kishore et al. (US 20150160974 A1).

Regarding claims 3, 9, 15, 21, and 27, Katouzian et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 1, 7, 13, 19, and 25. Katouzian et al. partly disclose the one or more diagnostic processes are assigned as jobs to one or more processing workflows, wherein the jobs are schedulable to be performed at least partially in sequence or in parallel, and wherein a performance of at least one of the jobs is able to be conditioned on an output of a 

Kishore et al. teach one or more diagnostic processes are assigned as jobs to one or more processing workflows (implement an analytics workflow management system that can schedule jobs based on inferred dependencies, [0047], Workflow manager 302 can coordinate scheduling of jobs. For example, workflow manager 302 can receive job definitions via job creation user interface 304 and can determine when to schedule jobs, e.g., by inferring dependencies between jobs from the data tables (or other data objects) identified as being produced and consumed by various jobs. Examples of job scheduling processes that can be implemented in workflow manager 302 are described below, [0049], Once a job or workflow (a set of jobs with dependencies) is defined, workflow manager 302 can proceed to schedule the job, [0106]), wherein the jobs are schedulable to be performed at least partially in sequence or in parallel (a scheduling system can require that jobs A 102 and B 104 be completed before job C 106 begins. Jobs A 102 and B 104 can execute in any order, or concurrently, since neither depends on data generated by the other, [0028]), and wherein a performance of at least one of the jobs is able to be conditioned on an output of a prior job in a respective processing workflow (The system can schedule executions of the source and sink jobs such that the source job completes (or completes generation of the source data object) before the sink job is launched, abstract, [0022], For purposes of correctly executing all of the jobs in FIG. 1, a scheduling system can be used to make sure that jobs are executed in the correct order, which can be any order subject .

Katouzian et al. and Kishore et al. are in the same art of performing multiple operations (Katouzian et al., abstract, [0090]; Kishore et al., abstract, [0056]). The combination of Kishore et al. with the invention of Katouzian et al. enables dependencies to be established so operations can automatically be carried out. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the workflow management described by Kishore et al. with the invention of Katouzian et al. as this was known at the time of filing, the combination would have predictable results, and as Kishore et al. indicate “Specifying dependencies on data objects rather than jobs can simplify the analyst's task. For example, the analyst defining a job that consumes data from a particular source data object does not need to know which job (or jobs) produce the source data object; the analyst can simply indicate that the source data 

Regarding claims 4, 10, 16, 22, and 28, Katouzian et al. and Kishore et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 3, 9, 15, 21, and 27. Katouzian et al. and Kishore et al. further disclose the one or more circuits are further to determine at least one additional diagnostic process based, at least in part, upon a result of at least one of the determined diagnostic processes (Katouzian et al., The mechanisms of the illustrative embodiments find the particular combination of models for performing a comprehensive analysis given the medical data for a specified purpose, such as disease identification, anomaly detection, treatment recommendation, or the like, [0021], two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved, [0034], automatically identifying a disease specific imaging analysis pipeline for analyzing the medical image to identify any diseases that may be represented in the medical image [0043], The corresponding disease specific imaging pipeline 140 is then applied 150 to generate results 116 of processing the medical image(s) of the medical data 118 which may then be returned to the user 112 as part of the results corresponding to the requested medical data access and processing, [0056], The machine learning model 124 selects a disease specific imaging pipeline by ranking the disease specific imaging pipelines as mentioned previously. The pipeline is a collection of analytics algorithms applied to medical image data to extract information from the medical image data. Such analytics may include such operations as segmentation, registration, classification, disease  dozens or hundreds of discrete jobs can be defined, with some jobs depending on earlier jobs that in turn depend on still earlier jobs, [0032], performance of a data-consuming task is contingent on completion of a data-producing task, [0125]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661